Opinion by
President Judge Crumlish, Jr.,
The Northampton County Common Pleas Court affirmed the Lower Saucon Township Zoning Hearing Board’s denial of Edwin and Gertrude Hedrick’s variance request. We affirm.
The Hedricks were cited for operating a business on a parcel of residentially-zoned property. They appealed to the board and sought a variance, alleging that the business was a valid prior nonconforming use,1 which was denied. On appeal to the common pleas court, the Hedricks argued that the board abused its discretion in assessing the weight of the evidence and that the trial court should present them with the opportunity to introduce additional evidence. The court rejected these arguments and denied the appeal.
The Hedricks raise the same contentions before this Court. After a careful review of the record and *628law, we find these contentions to be without merit, and affirm on the able opinion of Freedberg, J., below, Pa. D. & C.3rd (1981).
Order
The Northampton County Common Pleas Court order, No. 1981-0-1300, dated July 16, 1981, is hereby affirmed.

 The zoning ordinance was enacted on November 19, 1963. The Hedricks alleged that their nonconforming use of .the property began in 1958 and was continuous thereafter.